DETAILED ACTION
	This office action is in response to applicant’s remarks filed on March 22, 2022 in application 16/893,756. 
	Claims 1-4 are presented for examination.   Claims 1-4 are amended.   
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner deemed claims 1-4 as novel when read as a whole for the limitations of a hardware processor including; 
a device management service that includes two or more first instances performs in parallel; 
a worker service that includes two or more second instance performs in parallel;
first instance includes a recovery module that performs recovery of the first instance itself and the recovery includes outputting a memory dump of the web service and restarting a web application inside the first instance; and 
a second instance includes a monitoring module that performs monitoring of the process related to the recovery performed by the recovery processing module which includes monitoring whether an interruption of the first instance occurs, a monitoring progress of a recovery process by the first instance, and a process that stores a report log when the recovery process does not cause recovery from a failure.
It is noted that all the management service, the worker service, the two or more first and second instances with recovery and monitoring of itself are all included within a hardware processor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 571-272-4182.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114    
Silicon Valley Regional Office
Loan.truong@uspto.gov